EPITOMIZED OPINION
Bequest to trustees for daughter, with provision that her share shall vest in her husband if he survives her, son-in-law takes only a contingent remainder, subject to being defeated by his death prior to that of his wife. Hence, such bequest must be taxed in accordance with 5343 GC. Therefore, the rate by which such bequest must be taxed is not that fixed by 5334 GC., par. 3, nor 5335 GC., par. 3, as the “son of a daughter,” but by 5335 GC., par. 3, without exemptions.
Opinion by
ROSS, J.
HAMILTON, P. J., and CUSHING, J., concur.